Citation Nr: 0306337	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for left knee 
chondromalacia of the patella, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.

(The issue of entitlement to a permanent and total disability 
evaluation for pension purposes will be the subject of a 
future decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.B.

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty for training from February to 
August 1980.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a May 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 10 percent rating for 
the veteran's left knee disorder.  In March 1992, the veteran 
indicated that she was entitled to a higher rating.  In a May 
1992 decision, the RO denied her claim for a rating in excess 
of 10 percent, and the veteran subsequently appealed the RO's 
decision.  In a February 1996 decision, the Board denied a 
rating in excess of 10 percent.  Pursuant to a June 1997 
Joint Motion For Remand, the Court of Appeals for Veterans 
Claims vacated and remanded the Board's 1996 decision.  In 
March 1998, and October 1999, the Board remanded this matter 
for additional development, which has been accomplished.  

The issue pertaining to whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a back disorder comes before the Board from an April 1996 
rating decision from the Detroit, Michigan, RO.  

The issue of entitlement to a permanent and total disability 
evaluation for pension purposes will be addressed in a later 
decision.  In addition, as explained below in this decision, 
the Board finds that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back condition, and the claim is 
reopened.  The Board will be conducting additional 
development on these issues.  38 C.F.R. § 19.9 (2002).  When 
this development is completed, the Board will provide notice 
of the development.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing these 
issues.

In a December 2002 letter, the veteran raises the issue of 
entitlement to an extraschedular rating for her left knee 
disorder.  The file also reveals that she has raised issues 
of entitlement to service connection for tinnitus, 
fibromyalgia, a left lower extremity disorder and a right 
knee disorder.  These issues, however, are not developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for development and other appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's left knee chondromalacia patella is not 
productive of more than slight recurrent subluxation or 
slight lateral instability.

2.  Resolving reasonable doubt in the veteran's favor her 
left knee chondromalacia patella causes arthritis, causing 
painful, but not a compensable limitation of motion.  

3.  An August 1991 Board decision denied entitlement to 
service connection for a back disorder.  

4.  Evidence submitted since the August 1991 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for a separate 10 percent rating for left 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2002).

3.  The August 1991 Board decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2002).

4.  Evidence received since the August 1991 Board decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the 
December 2002 supplemental statement of the case, notified 
the veteran of the new law and the duties imposed on VA under 
the new law.  The veteran was also advised of what evidence 
was needed to support her claim, and that VA would help her 
secure evidence in support of her claim if she identified 
such evidence.  Additionally, she was provided with notice 
of, and she reported for VA examinations.  Further, the 
veteran was provided with notice of what the evidence of 
record, to include VA examinations, revealed.  

Finally, the veteran has been provided with notice of why the 
RO found this evidence was insufficient to award the benefit 
sought on appeal, as well as notice that she may submit any 
supporting evidence.  Thus, the veteran has been provided 
with notice of what VA was doing to develop the claim, notice 
of what she could do to help her claim, and notice of how her 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran of what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi,16 Vet. 
App. 183 (2002).

Left Knee- Evaluation

The veteran's left knee disability has been rated 10 percent 
disabling since 1988.  There is a very large quantity of 
medical evidence documenting treatment the veteran has 
received for her left knee disorder, both at VA medical 
facilities, as well as at private medical facilities.  These 
records clearly indicate that the severity of the left knee 
disorder fluctuates.  She has had numerous referrals for 
physical therapy throughout the years.  It appears that she 
undergoes a course of physical therapy, obtains some 
improvement, but then the disability becomes severe again at 
a subsequent point in time.  

It is noted that at times, her left knee condition has been 
reported to be mild.  For example, February 1989 and April 
1992 examination reports indicate that the veteran had mild 
chondromalacia patella and that x-rays of the knees were 
normal.  Swelling, weakness, and instability were not found; 
although, there was some tenderness.  VA examination in 
August 1995 also noted no functional impairment, such as 
swelling or quadriceps atrophy.

At other times, the veteran has presented with edema, 
swelling, quadriceps atrophy, as well as severe pain.  For 
example, a February 1989 orthopedic examination notes that 
the veteran had marked quadriceps atrophy, positive 
apprehension, and lateral subluxation of the patella.  (A 
March 1989 treatment report notes that although the veteran 
reported instability and occasional locking, objective 
findings did not show evidence of such.)   Physical therapy 
reports dated in 1989 indicate that the veteran complained of 
severe left knee pain.  Despite this pain, a February 1989 
physical therapy evaluation report indicates that the 
veteran's range of motion of the left knee was 5 to 140 
degrees, with pain at the extremities.  Pain was increased 
with various movement of the patella.  A May 1989 physical 
therapy note indicates that findings may point to "miserable 
malalignment syndrome."  There was tenderness to palpation 
of the medial and lateral joint lines.  A November 1991 
physical therapy note indicates that the veteran had 
swelling.  A July 1993 treatment report noted increased pain, 
with motion from 10 to 90 degrees, and 4/5 motor strength.  
Treatment records dated in March 1994, April 1994, and 
January 1995 noted edema, swelling, or effusion into the 
joint.  A February 1994 neurological report noted some give 
way of the lower extremities.  A February 1994 physical 
therapy evaluation report indicates that the veteran had 
gross wasting of the quadriceps muscle, severe pain, and 
swelling of the left knee.  She had full passive range of 
motion, but active range of motion was limited in extension 
to 15 degrees. 

A September 1994 VA physical therapy evaluation report 
determined that the veteran had quite a severe disability 
picture; the report stated that she presented a case of 
chronic and severe chondromalacia patella, with severe 
hypermobility affecting the foot arch, and possibly leading 
to a severe back ache.  It is also noted that evaluation at 
that time noted that she had gross restriction of flexion, 
and moderate restriction of extension.

By May 1995, however, the veteran demonstrated a full range 
of motion, no instability, and no crepitus.  Muscle strength 
was 5/5.  Her disorder was judged to be stable.

The appellant was seen for a VA examination in August 1995.  
Physical examination revealed a painful patellar compression 
sign, but normal translation.  Active range of motion was 
from 0 to 90 degrees, and passive motion was from 0 to 140 
degrees with pain.  There was no evidence of quadriceps 
atrophy, swelling or false motion.  The diagnoses were knee 
pain, and possible chondromalcia.

VA outpatient and private medical records generally reveal a 
full range of left knee motion.  (See, e.g., November 1997 
and February 1998 reports.)  Further, the veteran's ligaments 
were generally judged to stable or normal.  A private x-ray 
study in March 1998 was negative for arthritis.

The Board notes that a November 1998 VA examination report 
indicates that the examiner evaluated the veteran and 
reviewed the claims file.  The examiner found that the 
veteran's subjective complaints of pain in the left knee had 
no objective pathology.  Range of motion was from 0 to 140 
degrees without pain.  There was no atrophy or instability.  
Drawer's test was negative.  The examiner found that the 
medical evidence revealed that the veteran did not have left 
knee arthritis.  The examiner also indicated that there was 
little support for any functional limitation.  

In April 2000, the veteran complained of left knee 
instability, with occasional locking of the knee joint.  
Physical examination revealed no redness, minimal swelling, 
no effusion, no erythema, and no gross ligament weakness.

A VA physician in May 2001 noted that the veteran had 
fibromyalgia, and that disorder was responsible for great 
physical and psychological stress for the appellant.

In January 2002, the appellant fell and injured one of her 
knees.  No physical examination findings were recorded.

The appellant was seen for a VA examination in March 2002.  
The examiner reviewed the claims folder.  She reported having 
a weak left knee that caused her to fall.  Physical 
examination revealed that the appellant walked with a left 
sided limp.  Muscle tone was good, and there was no sign of 
muscle atrophy.  Range of motion was from 0 to 140 degrees.  
There was no swelling or effusion.  The patella was painful 
to the touch.  X-rays were interpreted to show arthritis.  
The knees were judged to be stable without objective evidence 
to support her subjective complaints.  

In June 2002, the veteran was seen for another VA 
examination.  She reported that her knees hurt, and that she 
had decreased mobility.  Physical examination revealed no 
swelling, deformity or effusion.  She reported pain at the 
lateral side of the paella and on palpation of the joint.  
Lachmann's test was negative, and both mediolateral and 
anteroposterior movements were stable.  Range of motion was 
from 0 to 140 degrees.  X-rays were judged to be negative for 
arthritis.  The clinical diagnosis was a history of left knee 
pain without arthritis due to chondromalacia.

Outpatient VA records between June and October 2002 show 
evidence of left knee swelling.

The veteran was issued a knee brace in July 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This is not an appeal from an original rating, 
particularly in light of the appellant's notice of 
disagreement being specifically filed against the May 1992 
rating decision.

The veteran's chondromalacia is currently evaluated as 10 
percent disabling under Diagnostic Code 5257.  Under that 
Code slight recurrent subluxation or lateral instability of 
the knee warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a.  In this 
regard, however, the preponderance of the evidence is against 
finding anything more than slight recurrent subluxation or 
lateral instability.  Indeed, while there is some evidence 
suggesting that the veteran's left knee has been at times 
unstable, the overwhelming preponderance of the evidence 
shows that the joint is not manifested by anything more than 
slight recurrent subluxation or slight recurrent instability.  
For example, on examination in May 1995 there was no evidence 
of instability; in August 1996 there was no evidence of any 
false motion; in November 1996, the veteran's ligaments were 
judged to be stable; in April 2000, there was no gross 
ligament weakness; in March 2002, the knee was stable without 
any evidence to support the appellant's subjective 
complaints; and in June 2002, mediolateral and 
anteroposterior movements were stable.  Based on the 
foregoing, the Board finds that an increased evaluation is 
not in order under Diagnostic Code 5257.

The Board does find, however, that the veteran is entitled to 
a separate 10 percent evaluation for demonstrable left knee 
arthritis with pain.  While the Board acknowledges that there 
are several reports which suggest that the appellant does not 
have arthritis, the Board finds that the evidence is 
sufficiently in balance to find that equipoise requires 
granting a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  An evaluation in excess of 10 percent 
is not warranted, however, because a 20 percent evaluation 
would require either flexion of the knee limited to 30 
degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002); or a 
limitation of extension of the knee to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).  In this case, however, 
the overwhelming preponderance of the evidence does not show 
either the required degree of limited extension or limited 
flexion.  As such, while painful motion of a major joint 
caused by radiologically demonstrated arthritis, is deemed to 
be limited motion and entitled to a minimum 10-percent rating 
even though there is no actual limitation of motion, 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
preponderance of the evidence is against a higher rating.

In reaching the decision to assign only a 10 percent rating 
for left knee arthritis the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the role that pain 
plays in the appellant's disability.  In this respect, while 
the appellant subjectively complains of constant severe pain, 
objective evidence of painful pathology is not shown.  There 
is no evidence that pain caused by left knee arthritis has in 
turn caused such things as disuse atrophy, or frequent 
inpatient hospitalizations.  Indeed, in November 1998, the 
examiner found little support for any functional limitation 
caused by the veteran's left knee disorder.  That opinion was 
mirrored in March 2002, when the examiner found no objective 
evidence to support her subjective complaints. 

Lumbar spine - New and Material Evidence

The record indicates that an August 1991 Board decision 
denied entitlement to service connection for, among other 
disorders, a back disorder.  That decision is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In order to reopen the 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001). 

The 1991 Board decision noted that the evidence of record, 
which included the service medical records, and a 1989 VA 
examination, indicated that the veteran did not have a back 
condition in service, and that an acquired back condition 
(arthritis) was not shown until 1989.  The Board found that 
arthritis was first noted too long after service to be 
related thereto.  The Board then concluded that since there 
was no objective evidence of a back injury in service or of 
the current presence of residuals attributable thereto, 
service connection was not in order.  

Evidence submitted since the 1991 Board decision includes, in 
relevant part, a September 1994 VA physical therapy 
evaluation report, which indicated that the veteran presented 
a case of chronic and severe chondromalacia patella, 
affecting the foot arch, and possibly leading to a severe 
back ache.  In addition, evidence submitted since 1991 
includes testimony offered at a November 2000 RO hearing, 
indicating that the veteran did receive treatment for her 
back during active duty for training, and at a VA medical 
facility in 1980.  

The Board finds that this evidence provides new and relevant 
information, which, when considered in conjunction with 
evidence previously of record, must be considered in order to 
fairly decide the claim.  Accordingly, the claim is reopened.  


ORDER

An increased evaluation for left knee chondromalacia patella 
is denied.

A separate 10 percent evaluation for left knee arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

New and material evidence has been submitted to reopen a 
claim for service connection for a back condition. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

